Title: From George Washington to Thomas Jefferson, 31 July 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philadelphia July 31st 1793.

As there are several matters which must remain in a suspended State—perhaps not very conveniently—until a decision is had on the conduct of the Minister of the French Republic—and as the  Attorney General will, more than probably, be engaged at the Supreme Court next week—It is my wish under these circumstances, to enter upon the consideration of the letters of that Minister tomorrow, at 9 ’Oclock; I therefore desire you will be here at that hour; and bring with you all his letters, your answr and such other papers as are connected with the subject.
As the consideration of this business may require sometime, I should be glad if you & the other Gentlemen would take a family dinner with me at 4 ’Oclock. No other company is, or will be envited. Sincerely & Affectly I remain—Yrs

Go: Washington

